The appeal brings for review judgment of conviction of manslaughter under an indictment charging murder in the first degree.
The only assignment of error is that the trial court overruled motion for new trial. The motion for new trial contains three grounds, as follows:
"1st. Because the verdict of the jury is contrary to the evidence.
"2nd. Because the verdict of the jury is not supported by the evidence.
"3rd. Because the verdict of the jury is contrary to the law and the evidence." *Page 503 
Plaintiff in error contends that the evidence is not sufficient to sustain the verdict. The evidence was amply sufficient to sustain the verdict of murder in the first degree and, therefore, it supports the verdict and judgment.
Judgment affirmed.
So ordered.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.